COURT OF APPEALS
                                                 SECOND
DISTRICT OF TEXAS
                                                                FORT
WORTH
 
 
                                        NO.
2-06-133-CV
 
CHARLES RANDOLPH SMITH                                                 APPELLANT
 
                                                   V.
 
DETA YVONNE SMITH                                                          APPELLEES
 
                                              ------------
 
            FROM
THE 325TH DISTRICT COURT OF TARRANT
COUNTY
 
                                              ------------
 
                                MEMORANDUM
OPINION[1]
 
                                              ------------
Appellant filed a timely
notice of appeal from the trial court=s March 23, 2006 AFinal Decree of Divorce.@  The trial court subsequently
granted appellant=s motion for
new trial on May 19, 2006, while it still had plenary jurisdiction over the
case.  See Tex. R. Civ. P. 329b(e).




On May 24, 2006, we informed
the parties that it appeared the trial court=s granting of the motion for new trial rendered this appeal moot and
that the appeal would be dismissed as moot unless on or before June 5, 2006 any
party desiring to continue the appeal filed a response showing grounds for
continuing the appeal.  Neither party
filed a response.
Therefore, we dismiss the
appeal as moot on our own motion.  See
Tex. R. App. P. 42.3(c),
43.2(f). 
PER CURIAM
PANEL D: GARDNER, WALKER, and MCCOY, JJ.
DELIVERED: June 15, 2006




[1]See Tex.
R. App. P. 47.4.